Citation Nr: 1125438	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  07-13 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and [redacted]


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to September 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In August 2008, the Veteran appeared at a Travel Board hearing before the undersigned.  A transcript of that hearing is associated with the claims file.  In February 2009, this matter was remanded for further development, to include a VA examination and medical opinion.  In February 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In May 2011 (received by the Board in June 2011), the Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction consideration.

The May 2011 additional evidence appears to raise a potential claim for service connection for kidney disability claimed as secondary to the service-connected diabetes mellitus, type II.  Such is referred to the RO for appropriate action/development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

Service connection (on a direct basis) may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  In addition, service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) Competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

VA amended 38 C.F.R. § 3.310 and under the new regulation VA will not concede aggravation unless there is a baseline for the claimed disability shown by medical evidence created prior to the claimed aggravation.  71 Fed. Reg. 52,747 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310).   Although there was an amendment to 
§ 3.310, the Veteran filed his claim prior to October 10, 2006, the effective date of the change.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  The more liberal version is applicable to the appeal as the new version would have impermissible retroactive effect.  See VA O.G.C. Prec. Op. No. 7-2003.

The Veteran was afforded a VA examination in May 2009 in order for the examiner to provide a nexus opinion as to whether or not his hypertension was related to the service-connected diabetes mellitus, type II.  

The examiner noted, in part, that hypertension and diabetes were discovered in 2005; the Veteran's laboratory results, showed no indication of proteinuria or elevated creatinine (which would indicate diabetic nephropathy); and therefore the hypertension was less likely as not caused by or the result of the service-connected diabetes mellitus, type II.  

As the May 2009 opinion did not include reference to direct service connection or secondary service connection by reason of aggravation, the Board requested a VHA medical advisory opinion to address such issues.

In a March 2011 VHA opinion, J. M., M.D., MPH reviewed the claims file and opined:

"Review of records does not support the diagnosis of hypertension during service.  Review of records supports diagnosis of diabetes mellitus.  In a Vietnam War veteran, diabetes is a presumptive condition from likely exposure to dioxin.  Hypertension may be linked to diabetes as well.  However, since there is no documentation of abnormal kidney function (i.e., elevated microalbuminuria) then the presumption of hypertension being linked to diabetes mellitus is not tenable.  In sum, absent evidence of nephropathy (i.e., elevated microalbuminuria), hypertension is less likely related to the service-connected diabetes mellitus.  Therefore, hypertension is less likely caused by service exposure, or aggravated by the service connected condition."

In June 2011, the Board received additional evidence, to include a May 2011 private treatment record from G. F. M., M.D. which shows, in pertinent part, diagnoses of benign essential hypertension, hydronephrosis on the left, chronic kidney disease, stage 2, and nephrolithiasis of the left kidney.  Dr. G. F. M. stated that the Veteran has been his patient since February 2008.  Notably, private treatment records from Dr. G. F. M. are not associated with the claims file.  Such records are critical and need to be obtained and associated with the claims file.  

In a June 2011 Appellant's Response Brief, the Veteran's representative argues that as the latest May 2011 treatment record from Dr. G. F. M. shows kidney involvement, the Veteran's hypertension is in fact related to the service-connected diabetes mellitus.

The Board finds that the record, as it stands, requires clarification.  The Board is unclear whether or not the current chronic kidney disease identified by Dr. G.F.M. is the indicator of diabetic nephropathy referred to by the various previous examiners.    Consequently, an examination with medical opinion is required.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Accordingly, the case is REMANDED for the following:



1. Request that the Veteran provide sufficient information, to include the dates and location of all outstanding VA and private treatment for hypertension and kidney disability.  Of particular interest are the complete clinical records of all care he received from Dr. G. F. M. from 2008 to the present.  Associate any records received with the claims file.  Develop these records in accordance with 38 C.F.R. § 3.159(c)(1)(2).  

2. Thereafter, schedule the Veteran for a VA examination in order to address the Veteran's hypertension and the nature of the Veteran's kidney problems.  The claims file must be provided to the physician for review in conjunction with the examination, and the examiner should note that it has been reviewed.

After reviewing the file, the physician should render an opinion as to whether it is at least as likely as not that the Veteran's current hypertension is causally related to a disease or injury in service OR was caused or aggravated by service-connected disability, specifically the Veteran's service-connected diabetes mellitus, type II.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it  means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  As noted, aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  The examiner should provide a complete rationale for any and all opinions provided.  The examiner is also asked to specifically comment on the medical opinions already of record and also whether or not the current kidney disease is in fact synonymous with diabetic nephropathy and what role it plays in the Veteran's hypertension.

3. Readjudicate this claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


